Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Quinton Wheeler appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice his 42 U.S.C. § 1983 (2006) complaint for failure to exhaust administrative remedies, denying his motion for preliminary injunction, and denying his motion to supplement his claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the rea*747sons stated by the district court. Wheeler v. Lappin, No. 1:08-cv-00206-IMK-JSK, 2009 WL 1587192 (N.D.W. Va. June 4, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.